DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/422,511, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘511 provisional application failed to provide a teaching for the following limitation of:
displaying on a display device the virtual avatar overlaid relative to a virtual target, the virtual target comprising a shape that is colored based upon a performance threshold for the user and wherein the virtual target is configured to illustrate proper form of the athletic movement 
determining, by a processor, an amount of overlap between the virtual avatar and the virtual target; and
generating a feedback score based on, at least in part, the amount of overlap.
The disclosure of the prior-filed application, Application No. 13/290,478, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘478 application failed to provide a teaching for the following limitation of:
the virtual target comprising shape that is colored based on upon a performance threshold for the user
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 10, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. 9,358,426 and in view of Allesandri et al US 8,911,328 and in view of Vermilyea US 2016/0199693
Claims 1, 12 and 17:  Claim 1 and 3 of the ‘426 patent application provides a teaching of the following:
 providing instructions to a user to perform an athletic movement (see claim 1 line 2-3 “prompting a first user to perform at least one exercise”);
monitoring with at least a first sensor the user performing the athletic movement (see claim 1 line 4-5“monitoring with monitoring device…”);
generating a virtual avatar of the user during the user's performance of the athletic movement, the avatar having a contiguous area shaped like a human subject, wherein the contiguous area comprises a plurality of appendage-like sub-areas representing appendages of the human subject (claim 1 line 9-11 “first virtual avatar includes a plurality of appendages”);
displaying on a display device the virtual avatar overlaid relative to a virtual target, wherein the virtual target is configured to illustrate a proper form of the athletic movement, (see claim 1 line 17-25);
The ‘426 patent is silent on the teaching of having a first accelerator sensor; the virtual target comprising shape that is colored based on upon a performance threshold for the user; determining, by a processor, an amount of overlap between the virtual avatar and the virtual target; and generating a feedback score based on, at least in part, the amount of overlap in the preferred embodiment.  
	However, the Allesandri provides a teaching of determining, by a processor, an amount of overlap between the virtual avatar and the virtual target (see col. 19:10-20); and the Allesandri  reference provides a teaching of generating a feedback score based on, at least in part, the amount of overlap in the secondary embodiment (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘877  reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user in order to provide an intuitive feedback to the user.    
	The Vermilyea provides a teaching of reference provides a first accelerator sensor  (see paragraph 27 3 accelerometers attached to the user); the virtual target comprising shape that is colored based on upon a performance threshold for the user (see paragraph 34-35 using red and yellow color to show the performance characteristic of the user’s movement).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘877 reference with the feature of having a first accelerator sensor; the virtual target comprising shape that is colored based on upon a performance threshold for the user in order to provide an intuitive feedback to the user.    
Claim 2:  Claim 4 of the ‘426 patent application provides a teaching of this limitation. 
Claim 3:  Claim 4 of the ‘426 patent application provide a teaching wherein the skill level of the first and second user is determined. 
Claim 8:  The ‘426 reference is silent on the teaching of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target, wherein the feedback score is based, at least in part, on the virtual target score.  However, the Allesandri reference provides a teaching determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target, wherein the feedback score is based, at least in part, on the virtual target score (see col. 19:10-20).   Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target, wherein the feedback score is based, at least in part, on the virtual target score, as taught by Allesandri, in order to provide a more objective feedback to the user.     
Claim 10:  The 426 reference reference is silent on the teaching of determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on the overlap score.  However, the Allensandri reference provides a teaching of determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on the overlap score (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘426 reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     

Claims 4-6, 9, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 4 of U.S. Patent No. 9,358,426 and in view of  Allesandri  et al US 8,911,328, in view of Vermilyea 20160199693 and further in view of  US Snook et al 2010/0306712
Claims 4, 14:  The ‘426 patent is silent on the teaching of provid(ing) a teaching of plurality of images from an image capture device, and wherein the method further comprises:
processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections.
The Snook reference provides a teaching of provid(ing) a teaching of plurality of images from an image capture device (see paragraph 43 one or more physicals camera) and  processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections (see paragraph 175 “include a direct instruction regarding the differences between the two gestures, such as on-display text that reads, "Your hands must be 12-18” apart. Your hands appear to be too far apart. Try bringing them closer together”).   
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 426 patent et al with feature of provid(ing) a teaching of plurality of images from an image capture device, as taught by the Snook reference, in order to provide user with scene from different angles (see paragraph 43).   
Claims 5, 15:  The ‘426 patent is silent on the teaching of identifying a subsection in which the amount of overlap is less than a predetermined threshold.  However, the Snook et al reference provides a teaching of the amount of overlap is less than a predetermined threshold (see paragraph 61 parameters that needs to be met and paragraph 176 “arrows or highlighted sections of the visual representation of the user may indicate proper gesturing“).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 426 patent reference with the feature of identifying a subsection in which the amount of overlap is less than a predetermined threshold, as taught by Snook, in order to provide a more intuitive feedback to the user.   
Claim 6:  Claim 1 of the ‘426 patent application provides where the subsection is magnified (see claim 1 paragraph 5 where a particular appendages is made larger than the rest of the other areas).   
Claims 9, 16:  The ‘426 patent reference is silent on the teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score.
However, the Snook reference provides a teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score (see paragraph 108 “hip angle and threshold angle between hip). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘426 patent with the feature of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score, as taught by Snook, in order to provide a more intuitive feedback to the user.   

Claims 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 4 of U.S. Patent No. 9,358,426 and in view of  Allesandri  et al US 8,911,328, in view of Vermilyea 20160199693 and further in view of  Homsi US 2012/0130515
Claim 7:  claims 3 of the ‘426 provides a teaching of communicating a feedback score via the network. 
However, the 426 reference is silent on the teaching of ranking the user relative to at least one other user who performed the athletic movement.   However, the Homsi reference, in the same field of endeavor of evaluating an athletic score, provides a teaching of ranking the user relative to at least one other user who performed the athletic movement (see paragraph 106 rank for each test).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘426 reference with the feature of ranking the user relative to at least one other user who performed the athletic movement, as taught by Homsi, providing an objective measurement to measure the performance of an athelete (see paragraph 6 and 9).  

Claims 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 4 of U.S. Patent No. 9,358,426,  in view of  Allesandri  et al US 8,911,328, in view of Vermilyea 20160199693  and further in view of  Bizzi US 5,846,086
Claims 13 and 18:  The ‘426 reference is silent on the teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target.  However, the Bizzi reference provides a teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target  (see col. 8:15-25 skill level of student is being matched with skill level of the teacher).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘426  reference with the feature of determining a skill level based on an amount of overlap between the virtual avatar and virtual target, as taught by the Bizzi reference in order ensure that the feedback material is appropriate with the user’s skill level.   
	The 426 reference is silent on the teaching of generating a feedback score based on, at least in part, the amount of overlap in the preferred embodiment.  However, the Allesandri reference provides a teaching of generating a feedback score based on, at least in part, the amount of overlap in the secondary embodiment (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘426 reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     
	The ‘426  is silent on the teaching of the virtual target is associated with a threshold.  However, the Snook et al reference provides a teaching of the virtual target is associated with a threshold (see paragraph 61 parameters that needs to be met).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 426 reference with the feature of identifying a subsection in which the amount of overlap is less than a predetermined threshold, as taught by Snook, in order to provide a more intuitive feedback to the user.   

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,094,410 
Claims 1, 12 and 17:  Claim 1, 12 and 17 of the ‘410 patent provides a teaching of a computer-implemented method (see col. 26-2-3) comprising:
 providing instructions to a user to perform an athletic movement (see col. 26:2-4); 
monitoring with at least a first accelerometer sensor the user performing the athletic movement (see col. 26:5-6);
 generating a virtual avatar of the user during the user's performance of the athletic movement, the virtual avatar having a contiguous area shaped like a human subject, wherein the contiguous area comprises a plurality of appendage-like sub-areas representing appendages of the human subject (see col. 26:7-12); 
displaying on a display device the virtual avatar overlaid relative to a virtual target (see col. 26:13-15), the virtual target comprising a shape that is colored based upon a performance threshold for the user (see col. 15:17-20), and wherein the virtual target is configured to illustrate a proper form of the athletic movement (see col. 26:22-23);  
determining, by a processor, an amount of overlap between the virtual avatar and the virtual target (see col.26:24-25 ); and 
generating in real time, a feedback score based on, at least in part, the amount of overlap (see col. 26:26-27).
The difference between claim 1  of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, the ‘410 patent provides additional limitation of “having a ring shape through which a virtual avatar can extend a plurality of appendages”.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claim 2:  Claim 2 of the ‘410 patent provides a teaching of generating the virtual target, wherein a size of the virtual target is based, at least in part, according to a skill level determined for the user. 
Claim 3:  Claim 3 of the ‘410 patent provides  teaching of determining a skill level for the user based on an amount of overlap between the virtual avatar and the virtual target. 
Claim 4: Claim 4 of the ‘410 patent provides a teaching of wherein the monitoring of the user comprises receiving a plurality of images from an image capture device, and wherein the method further comprises: processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections. 
Claim 5:Claim 5 of the ‘410 patent provides a teaching of identifying a subsection in which the amount of overlap is less than a predetermined threshold.  
Claim 6: Claim 6 of the ‘410 patent provides a teaching of displaying a magnification of the identified subsection.
Claim 7: Claim 7 of the ‘410 patent provides a teaching of communicating the feedback score via a network (see col. 26:49); and ranking the user relative to at least one other user who performed the athletic movement (see col. 26:50-51).
Claim 8:  Claim 8 of the ‘410 patent provides a teaching of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target, wherein the feedback score is based, at least in part, on the virtual target score (see col. 26:52-56). 
Claim 9: Claim 9 of the ‘410 patent provides a teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement, wherein the feedback score is based on the angle score. 
Claim 10:  Claim 10 of the ‘410 patent provides a teaching of determining an overlap score based on an amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on the overlap score. 
Claim 11: Claim 11 of the ‘410 patent provides a teaching of wherein the feedback score is based on a weighted sum of an angle score, a virtual target score, and an overlap score.
Claim 13:  Claim 13 of the ‘410 patent provides a teaching of wherein the computer- readable medium further comprises instructions that when executed, perform the method comprising: determining a skill level for the user based on an amount of overlap between the virtual avatar and each of a plurality of virtual targets, wherein each of the virtual targets is associated with a threshold.
Claim 14:  Claim 14 of the ‘410 patent provides a teaching of wherein the monitoring of the user comprises receiving a plurality of images from an image capture device, and wherein the method further comprises:  processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections.
Claim 15:  Claim 15 of the ‘410 patent provides a teaching of wherein the computer- readable medium further comprises instructions that when executed, perform the method comprising:
identifying a subsection in which the amount of overlap is less than a predetermined threshold (see col. 27:54-55); and
displaying a magnification of the identified subsection (see col. 27:56). 
Claim 16: Claim 16 of the ‘410 patent provides a teaching of wherein the computer- readable medium further comprises instructions that when executed, perform the method comprising:
determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement, wherein a feedback score is based on the angle score.
Claim 18: Claim 18 of the ‘410 patent provides a teaching of wherein the instructions, when executed, cause the apparatus to determine a skill level based on an amount of overlap between the virtual avatar and each of a plurality of virtual targets, wherein each of the virtual targets is associated with a threshold.
Claim 19: Claim 19 of the ‘410 patent provides a teaching of  wherein the monitoring of the user comprises recording of video of the user, and wherein the instructions, when executed, cause the apparatus to: (see col. 28:39-41)
process subsections of at least one image from a plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections (see col. 28:43-46);
identifying a subsection in which the amount of overlap is less than a predetermined threshold (col. 28:47-48; and
displaying a magnification of the identified subsection (see col. 28:49).  
Claim 20: Claim 20 wherein the instructions, when executed, cause the apparatus to:
determine a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target (see col. 28:51-53);
determine an angle score based on a comparing an angle between two body parts of the user and a desired angle between the two body parts (see col. 28:55-57); and
determine an overlap score based on determining an amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on a weighted sum of the angle score, the virtual target score, and the overlap score (see col. 28:58-62). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allesandri  et al US 8,911,328 
Claims 1, 12 and 17:  The Allesandri et al reference provides a teaching of:
providing instructions to a user to perform an athletic movement (see col. 5:30-40 providing feedback to the user during the performance of an athletic exercise);
monitoring with at least a first sensor the user performing the athletic movement (see col. 4:60-65 “video camera to capture image of the user …”;

generating a virtual avatar of the user during the user's performance of the athletic movement, the avatar having a contiguous area shaped like a human subject, wherein the contiguous area comprises a plurality of appendage-like sub-areas representing appendages of the human subject (see col. 8:55-65 “avatar trainer“  and FIG. 7 item 11 and 12. As it can be seen item 11 and 12 shows avatar with all of the appendages of a human);
displaying on a display device the virtual avatar overlaid relative to a virtual target, the virtual target comprising a shape that is colored based upon a performance threshold for the user (see col. 12:60-65 using color red and green to indicate to the user is performing an exercise correctly), and wherein the virtual target is configured to illustrate proper form of the athletic movement (see col. 8:62-9:5)
determining, by a processor, an amount of overlap between the virtual avatar and the virtual target (see col. 19:10-20); and

The Allesandri reference is silent on the teaching of generating a feedback score based on, at least in part, the amount of overlap in the preferred embodiment.  However, the Allesandri reference, in an alternate embodiment, provides a teaching of generating a feedback score based on, at least in part, the amount of overlap in the secondary embodiment (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     
Claim 8:  The Allesandri reference provides a teaching of determining a virtual target score based on a measuring whether the user moved a body part to coincide with the virtual target, wherein the feedback score is based, at least in part, on the virtual target score (see col. 19:10-20).  
Claim 10:  The Allesandri reference is silent on the teaching of determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on the overlap score.  However, the Allesandri reference provides a teaching of determining an overlap score based on the amount of overlap between the virtual avatar and the virtual target, wherein the feedback score is based on the overlap score (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     

Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allesandri et al US 8,911,328 and in view of Bizzi US 5,846,086
Claims 3:  The Allesandri reference is silent on the teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target.  However, the Bizzi reference provides a teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target  (see col. 8:15-25 skill level of student is being matched with skill level of the teacher).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of determining a skill level based on an amount of overlap between the virtual avatar and virtual target, as taught by the Bizzi reference in order ensure that the feedback material is appropriate with the user’s skill level.   
  
Claims 4-5, 9, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Allesandri et al US 8,911,328, in view of  and further in view of US Snook et al 2010/0306712
Claims 4, 14:  The Allesandri a reference is silent on the teaching of provid(ing) a teaching of plurality of images from an image capture device, and wherein the method further comprises:
processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections.
The Snook reference provides a teaching of provid(ing) a teaching of plurality of images from an image capture device (see paragraph 43 one or more physicals camera) and  processing subsections of at least one image from the plurality of images to determine an amount of overlap between the virtual avatar and the virtual target within each of the subsections (see paragraph 175 “include a direct instruction regarding the differences between the two gestures, such as on-display text that reads, "Your hands must be 12-18” apart. Your hands appear to be too far apart. Try bringing them closer together”).   
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri  et al with feature of provid(ing) a teaching of plurality of images from an image capture device, as taught by the Snook reference, in order to provide user with scene from different angles (see paragraph 43).   
Claims 5, 15:  The Allesandri is silent on the teaching of identifying a subsection in which the amount of overlap is less than a predetermined threshold.  However, the Snook et al reference provides a teaching of the amount of overlap is less than a predetermined threshold (see paragraph 61 parameters that needs to be met and paragraph 176 “arrows or highlighted sections of the visual representation of the user may indicate proper gesturing“).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of identifying a subsection in which the amount of overlap is less than a predetermined threshold, as taught by Snook, in order to provide a more intuitive feedback to the user.   
Claims 9, 16:  The Allesandri reference is silent on the teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score.
However, the Snook reference provides a teaching of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score (see paragraph 108 “hip angle and threshold angle between hip). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of determining an angle score based on a comparing an angle between two body parts of the user during performance of the athletic movement and a desired angle between the two body parts during the athletic movement’s, wherein the feedback score is based on the angle score, as taught by Snook, in order to provide a more intuitive feedback to the user.   
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allesandri  et al US 8,911,328, in view of  and further in view of  Homsi US 2012/0130515
Claim 7:  The Allesandri reference, in a different embodiment, provides a teaching of provides a teaching of: communicating the feedback score via a network (see col. 18:55-62).  
However, the Allesandri a reference is silent on the teaching of ranking the user relative to at least one other user who performed the athletic movement.   However, the Homsi reference, in the same field of endeavor of evaluating an athletic score, provides a teaching of ranking the user relative to at least one other user who performed the athletic movement (see paragraph 106 rank for each test).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aragones  reference with the feature of ranking the user relative to at least one other user who performed the athletic movement, as taught by Homsi, providing an objective measurement to measure the performance of an athelete (see paragraph 6 and 9).  

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Allesandri et al US 8,911,328 and in view of Bizzi US 5,846,086 
Claims 13 and 18:  The Allesandri reference is silent on the teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target.  However, the Bizzi reference provides a teaching of determining a skill level based on an amount of overlap between the virtual avatar and virtual target  (see col. 8:15-25 skill level of student is being matched with skill level of the teacher).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of determining a skill level based on an amount of overlap between the virtual avatar and virtual target, as taught by the Bizzi reference in order ensure that the feedback material is appropriate with the user’s skill level.   
	Specifically for claim 13 and 18, the Allesandri reference is silent on the teaching of generating a feedback score based on, at least in part, the amount of overlap in the preferred embodiment.  However, the Aragones  reference provides a teaching of generating a feedback score based on, at least in part, the amount of overlap in the secondary embodiment (see col. 18:55-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Aragones  reference with generating a feedback score based on, at least in part, the amount of overlap in order to provide a more objective feedback to the user.     
	The Allesandri is silent on the teaching of the virtual target is associated with a threshold.  However, the Snook et al reference provides a teaching of the virtual target is associated with a threshold (see paragraph 61 parameters that needs to be met).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Allesandri reference with the feature of identifying a subsection in which the amount of overlap is less than a predetermined threshold, as taught by Snook, in order to provide a more intuitive feedback to the user.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 under pre-AIA  103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715